DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/395,480 filed on 26 April 2019.  
Claims 1-12 are pending.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/26/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentzsch et al. (U.S. PGPUB No. 2091/0317934 A1, hereinafter “Jentzsch”) in view of Fields et al. (U.S. Patent No. 10,554,649 B1, hereinafter “Fields”).

Regarding claim 1, Jentzsch teaches a data management method which uses a plurality of servers each having a storage unit that stores data and a processing unit that runs on a processor and processes the data (Jentzsch Fig. 1, IoT device 110 and computer nodes A-C (i.e., servers), and Fig. 2, example of the machine configuration), and which processes processing target information distributed and stored in the storage units of the plurality of servers in response to a transaction request received by the plurality of servers (Jentzsch ¶0012, i.e., receiving and processing a transaction request), wherein the storage unit of the server stores first data including the processing target information and second data including transaction processing history information obtained by processing the processing target information based on the transaction request (Jentzsch ¶0012, storage for transaction information (i.e., first data) and distributed ledger of transaction history (i.e., second data)),
the first data and the second data include a plurality of data associated with different transactions (Jentzsch ¶0012, transaction information (i.e., first data) and distributed ledger of transaction history (i.e., second data)),
the plurality of servers include a first server (Jentzsch Fig. 1, IoT device 110) and a plurality of second servers (Jentzsch Fig. 1, e.g., computer nodes A-C),
the plurality of second servers synchronize and hold the first data and the second data (Jentzsch ¶0012, “the nodes each being synchronized with the distributed ledger network”).
Jentzsch also teaches the first server that has received the transaction request reads the first data related to the transaction request from the storage unit of the second server (Jentzsch Fig. 4, block 410 and ¶0040, “The client receives 410 (e.g., from node 140B) a response to the request (e.g., RPC response 309), the response including validation indicia (e.g., a proof, a block header, a signed blockhash from node 140A or node 140C, etc.)”), processes the transaction request (Jentzsch Fig. 4, block 412 and ¶0040, “The client verifies 412 whether the response is valid based on the validation indicia (e.g., by solving the proof)”), replies a processing result to a request source of the transaction request (Jentzsch Fig. 4, block 412 and ¶0040, “The client, responsive to determining that the response is valid, instructs 414 the IoT device to validate a transaction corresponding to the transaction request (e.g., unlock a smart bicycle lock, or transmit requested sensor data)”) but fails to explicitly teach stores the second data including the transaction processing history information and the first data reflecting the processing result in an own server, and transmits the second data configured to reflect the processing in the first data of a second server to the second server. However, in the same field of endeavor, Fields teaches stores the second data including the transaction processing history information and the first data reflecting the processing result in an own server, and transmits the second data configured to reflect the processing in the first data of a second server to the second server (Fields Col 1, Ln 46-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jentzsch by incorporating the teachings of Fields. The motivation would be to provide users of the blockchain network the ability to reconcile the transactions of any node against any other node at any given time (Fields Col 1, Ln 63-65).

As to claim 3, Jentzsch as modified by Fields also teaches the data management method according to claim 1, wherein the first server sets a second server from which the first data is required as an on-demand data acquisition source server (Jentzsch ¶0015, “client 130 selects a node of nodes 140 for processing the request, where nodes 140 are synchronized with the blockchain network”), and
the on-demand data acquisition source server sets the first server as a commit synchronization server, and transmits the second data reflecting updates of the first data to the first server (Jentzsch ¶¶0020-0021, i.e., Client 130 performs the verification of the transaction in the blockchain based on Proof information received from the processing node (e.g., Node B) an thus is a commit synchronization server). 

As to claim 11, Jentzsch as modified by Fields also teaches the data management method according to claim 1, wherein the first server sets a second server from which the first data is acquired as an on-demand data acquisition source server (Jentzsch ¶0015, “client 130 selects a node of nodes 140 for processing the request, where nodes 140 are synchronized with the blockchain network”), and
the plurality of the second servers set the first server as a commit synchronization server, and transmits the second data reflecting updates of the first data to the first server (Jentzsh ¶¶0020-0021, i.e., Client 130 performs the verification of the transaction in the blockchain based on Proof and Signature information received from the nodes (e.g., nodes A-C) and thus is a commit synchronization server).

Claim 12 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentzsch in view of Fields, and further in view of ROENNOW et al. (U.S. PGPUB No. 2020/0021446 A1, hereinafter “ROENNOW”).

As to claim 2, Jentzsch as modified by Fields teaches the data management method according to claim 1 but fails to explicitly teach wherein the first server is a newly added server. However, in the same field of endeavor, ROENNOW teaches the first server is a newly added server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jentzsch and Fields by incorporating the teachings of ROENNOW The motivation would be to request the administrator of the domain name node to allow the new server node/device .

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of limitations recited in claims 4-10 in combination with the other limitations recited in the context of the base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER KHONG/Primary Examiner, Art Unit 2157